Citation Nr: 1631620	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for atrial fibrillation (claimed as a heart condition), to include as secondary to service-connected diabetes mellitus Type II or secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's electronic claims file, the Board finds that further development is required prior to the adjudication of the claim.  The Veteran contends that his atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus Type II.  He has also asserted that his disability is due to exposure to Agent Orange.

In its December 2013 remand, the Board required that a medical opinion be provided that specifically discussed whether the Veteran's atrial fibrillation was aggravated by service-connected diabetes mellitus Type II and whether the atrial fibrillation was caused by the Veteran's herbicide exposure.

A VA medical opinion was obtained in December 2013.  The VA examiner noted that the Veteran did not have ischemic heart disease.  The VA examiner indicated that the Veteran's atrial fibrillation was not caused by an Agent Orange exposure, noting that the diagnosis was not presumptive.  The VA examiner opined that it was less likely than not that the Veteran's atrial fibrillation was related to the Veteran's exposure to Agent Orange, nor his diabetes mellitus.  The VA examiner's rationale included possible causes for the Veteran's atrial fibrillation provided by the Mayo Clinic.  

While the AOJ did obtain a medical opinion on remand, the opinion did not address whether the Veteran's atrial fibrillation was aggravated by his service-connected diabetes mellitus.  Therefore, an additional VA medical opinion is needed.  Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2013 VA examiner, if available, for an addendum opinion.  If the VA examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion. 

If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized. 

After review of the entire record, the examiner is asked to specifically address the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current atrial fibrillation was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected diabetes mellitus Type II?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's atrial fibrillation prior to aggravation by the service-connected diabetes mellitus Type II.

A rationale for any opinion expressed must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




